Order entered July 19, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00100-CV

LAURA LOPEZ, INDIVIDUALLY, ON BEHALF OF HERNAN MURILLO,
   DECEASED, AND AS NEXT FRIEND OF ALFONSO MURILLO,
 MARCOS MURILLO, ABIGAIL MURILLO, AND KAREN MURILLO,
                        Appellant

                                      V.

                SUNSTATE EQUIPMENT CO. LLC, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-02079

                                    ORDER

      Before the Court is appellee’s July 16, 2021 unopposed second motion for

an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to August 25, 2021. We caution appellee that further extension

requests will be disfavored.


                                           /s/   KEN MOLBERG
                                                 JUSTICE